DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 8, 9, 15, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 8 recites the limitation "the wireless device” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
		Claim 9 depends upon claim 8 and thereby, is rejected for the reason discussed above with respect to claim 8.
		Claim 15 recites the limitation "the wireless device” in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
		Claim 20 recites the limitation "the wireless device” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 2, 4-6, 8, 10, 11-16, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al (US 20190124490 A1, hereinafter referred to as Wu).
		Re claim 1, Wu teaches a user equipment device (UE) (UE 120, UE 405) (Fig. 1-4), comprising:
	(i) at least one antenna (antenna 252a-252r, Fig. 2) (Par 0034-0035);
	(ii) at least one radio (254a-254r), wherein the at least one radio is configured to perform cellular communication using at least one radio access technology (RAT) (LTE, 5G or NR) (Fig. 1-2, Par 0021, Par 0027-0030, Par 0034-0037);
	(iii) one or more processors (280) coupled to the at least one radio, wherein the one or more processors and the at least one radio are configured to perform voice and/or data communications (Fig. 1-4, Par 0021, Par 0027-0030, Par 0034-0038, Par 0041-0043);
	(iv) wherein the one or more processors (280) (Fig. 2, Par 0034-0035) are configured to cause the UE to:
	(v) determine a resource map (eligible resource blocks of a beam) for use in scheduling resources for side-link communications with at least one wireless node (receiver UE 415), wherein the resources include one of semi-persistent 
	(vi) transmit, to the at least one wireless node (receiver UE 415), a resource map request message (proposed schedule 510, Fig. 5) indicating preferred resource blocks for use in the side-link communications (candidate resource blocks), wherein a resource block is defined by a time and a frequency (Fig. 4-6, Fig. 8, Par 0069-0075, Par 0094-0095);
	(vii) receive, from the at least one wireless node (receiver UE 415), a confirmation message (confirm proposed schedule, 605, Fig. 6), wherein the confirmation message includes a report regarding a set of resource blocks of the preferred resource blocks indicated in the resource map request message (confirm proposed schedule, 605 includes a confirmation/report that candidate resource blocks (in the proposed schedule 510) are eligible for V2X transmission) (Fig. 6-8, Par 0077-0080, Par 0089, Par 0094-0096);
	(viii) determine, based, at least in part, on the confirmation message (confirm proposed schedule, 605, Fig. 6), resource blocks (one or more candidate RBs) to be used for the side-link communications with the at least one wireless node (receiver UE 415) (Fig. 6-8, Par 0077-0080, Par 0094-0096; and 
	(ix) initiate the side-link communications with the at least one wireless node (V2X communication 610, Fig. 6) using the determined resource blocks (one or more confirmed candidate resource blocks) (Fig. 6-8, Par 0075, Par 0077-0080, Par 0089, Par 0094-0096).	

		Claim 16 recites a non-transitory computer readable memory medium storing program instructions to be executed by processing circuitry to perform the functions recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 16 further recites that the report regarding the set of resource blocks of the preferred resource blocks, is based, at least in part, on one or more downlink quality metrics for each of the preferred resource blocks.
		Wu teaches that the report (confirming/rejecting the proposed schedule) regarding the set of resource blocks of the preferred resource blocks (candidate resource blocks in the proposed schedule), is based, at least in part, on one or more downlink quality metrics for each of the preferred resource blocks (candidate resource blocks are unoccupied/unscheduled based on the resource schedule stored in the receiver UE, candidate resource blocks are confirmed on the basis that the confirmed candidate resource blocks reduce/eliminate RB conflicts and eliminating conflict indicates zero collision probability) (Fig. 6-8, Par 0077-0080, Par 0086-0089).)
		Re claims 2, 11, Wu teaches that the preferred resource blocks are indicated via one of a bitmap or an array of indices (Par 0074 ---“the transmitter UE 405 transmits a proposed schedule that indicates the candidate RBs on Frequency 2 of Beam 3 at Times 1, 2, and 3”) (Fig. 5, Par 0073-0075). 

		Re claims 5, 13, 18, Wu teaches that the report includes one of an inclusive set of resource blocks (when a proposed schedule is confirmed, candidate resource blocks in the proposed schedule are confirmed for V2X transmission to receiver UE 415) or an exclusive set of resource blocks (when proposed schedule is rejected, the candidate resource blocks are not allowed for V2X transmission to the receiver UE 415), wherein the inclusive set of resource blocks include resource blocks preferred by the at least one wireless node 
		Re claim 6, Wu teaches that the side-link communications are one of unicast communications (Unicast communications between UE 405 and UE 415) (Fig. 6-8, Par 0080, Par 0089, Par 0096) or groupcast communications, and wherein, for groupcast communications, the at least one wireless node is a representative wireless node.
		Re claim 8, Wu teaches that the resource map request message further includes at least one of: an indication of which resource blocks (candidate resource blocks in the proposed schedule, 510) the wireless device requests channel state and/or mobility measurement information (the proposed schedule includes candidate resource blocks to be confirmed/rejected by the RX UE 415 to determine resource blocks for sidelink communication. When the proposed schedule is confirmed, it indicates that the channel state of the candidate resource blocks is unoccupied/unscheduled and when the proposed schedule is rejected, it indicates that the channel state of the candidate resource blocks is occupied/scheduled) (Fig. 5-7, Par 0073-0075, Par 0078-0080, Par 0086-0089); an indication of which downlink metrics (unoccupied/unscheduled when proposed schedule is confirmed; occupied/scheduled when proposed schedule is 
		Re claims 14, 19, Wu teaches that wherein the side-link communications are one of unicast communications (Unicast communications between UE 405 and UE 415) (Fig. 6-8, Par 0080, Par 0089, Par 0096) or groupcast communications; wherein, for groupcast communications, the at least one wireless node is a representative wireless node; and wherein, when the side-link communications are groupcast communications, the one or more processors are further configured to: receive, from at least one additional wireless node, a second confirmation message, wherein the second confirmation message includes a second report regarding a set of resource blocks of the preferred resource blocks indicated in the resource map request message; and wherein determining the resource blocks to be used for the side-link communications is further based on the second confirmation message.
		Re claims 15, 20, Wu teaches that the resource map request message further includes at least one of: an indication of which resource blocks (candidate resource blocks in the proposed schedule, 510) the wireless device requests channel state and/or mobility measurement information (the proposed schedule includes candidate resource blocks to be confirmed/rejected by the RX UE 415 to determine resource blocks for sidelink communication. When the proposed schedule is confirmed, it indicates that the channel state of the candidate .
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3, 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 1 above and further in view of Zhang et al (US 20200404560 A1, hereinafter referred to as Zhang).
		Re claim 3, Wu does not explicitly disclose that the resource map request message includes a periodicity of the preferred resource blocks.

		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wu by including the step that the resource map request message includes a periodicity of the preferred resource blocks, as taught by Zhang for the purpose of improving radio resource utilization in sidelink communication, as taught by Zhang (Par 0006, Par 0073-0074).
		Re claim 7, Wu teaches that the side-link communications are groupcast communication (multicast/broadcast) (Par 0042). 
		Wu does not explicitly disclose to receive, from at least one additional wireless node, a second confirmation message, wherein the second confirmation message includes a second report regarding a set of resource blocks of the preferred resource blocks indicated in the resource map request message; and wherein determining the resource blocks to be used for the side-link communications is further based on the second confirmation message.
		Zhang teaches to receive, from at least one additional wireless node, a second confirmation message, wherein the second confirmation message includes a second report regarding a set of resource blocks of the preferred resource blocks indicated in the resource map request message (sending first radio resource request to a plurality of second terminals and receiving first radio resource release message (first response, 504) from a plurality of second terminal device); and wherein determining the resource blocks to be used for the 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wu by including the steps to receive, from at least one additional wireless node, a second confirmation message, wherein the second confirmation message includes a second report regarding a set of resource blocks of the preferred resource blocks indicated in the resource map request message; and wherein determining the resource blocks to be used for the side-link communications is further based on the second confirmation message, as taught by Zhang for the purpose of improving radio resource utilization in sidelink communication, as taught by Zhang (Par 0006, Par 0073-0074).
		Re claim 17, Wu teaches that the preferred resource blocks are indicated via one of a bitmap or an array of indices (Par 0074 ---“the transmitter UE 405 transmits a proposed schedule that indicates the candidate RBs on Frequency 2 of Beam 3 at Times 1, 2, and 3”) (Fig. 5, Par 0073-0075); downlink quality metrics include one or more of: signal to noise ratio (SNR) of a resource block; reference signal receive power (RSRP) of a resource block; total received signal strength (RSSI) of a resource block; relative received signal strength (RSRQ) for a resource block; expected data rate for a resource block based on at least one of channel quality indicator (CQI), rank indicator (RI), or pre-coding matrix 
		Wu does not explicitly disclose that the resource map request message includes a periodicity of the preferred resource blocks.
		Zhang teaches that the resource map request message (first radio resource request) includes a periodicity of the preferred resource blocks (time information) (Par 0104, Par 0110).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wu by including the step that the resource map request message includes a periodicity of the preferred resource blocks, as taught by Zhang for the purpose of improving radio resource utilization in sidelink communication, as taught by Zhang (Par 0006, Par 0073-0074).
8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 8 above and further in view of Martin et al (US 20170093508 A1, hereinafter referred to as Martin).
		Re claim 9, Wu does not explicitly disclose that the triggering threshold includes a threshold value and a period of time a metric is required to exceed the threshold value to trigger the report of downlink channel conditions.
		Martin teaches that the triggering threshold includes a threshold value (T) and a period of time (TTT) a metric is required to exceed the threshold value 
		 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wu by including the step that the triggering threshold includes a threshold value and a period of time a metric is required to exceed the threshold value to trigger the report of downlink channel conditions, as taught by Martin for the purpose of “operating a terminal device to perform measurement event evaluation for measurement reporting”, as taught by Martin (Par 0006, Par 0073-0074).
Relevant Prior Art
		Fehrenbach et al (US 20200092685 A1) discloses that a UE communicates with a base station in a cellular network and sends sidelink data and control information within a UE group based on sidelink resource allocation (Fig. 2-5).









Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






	/HARUN CHOWDHURY/Examiner, Art Unit 2473